DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 3-20 are pending in the present application.

Withdrawn Rejections
The rejection of claims 1-20 under 35 U.S.C. 103 as being obvious over Gullickson, Jr. et al. (US 2017/0055534 A1) is withdrawn in view of the statement by Applicant that the disclosure of the subject matter on which the rejection is based (i.e., Gullickson) and the present application, including the pending claims, were owned by the same party, or subject to an obligation of assignment to the same party, not later than the effective filing date of the present application.  Therefore, Gullickson is excepted as prior art under A.I.A 35 U.S.C. 102(b)(2)(c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumalachar et al. (US 4,673,687) and Hartfeldt (US 6,646,000) in view of Gupta et al. (Agriculturally Important Microbes for Sustainable Agriculture, 2017).
Thirumalachar et al. teach a composition for controlling plant diseases wherein the composition comprises a tannate complex of picro ammonium formate (KT-198) or a tannate complex of picro cupric ammonium formate (KT-19827).  Thirumalachar et al. teach that KT-198 is prepared by combining ammonium formate, water, sodium lauryl sulfate, tannic acid and picric acid (Examples A-1 to A-2); and KT-19827 is prepared by combining tannic acid, water, ammonium formation, copper sulfate, sodium lauryl sulfate and picric acid (Examples B-1 to B-4).  Thirumalachar et al. further teach treating tomato plants with a 1% spray of KT-19827 (Example D-6).
Hartfeldt teaches that KT-198 and KT-19827 are effective for controlling bacterial and fungal pathogens in plants (col. 1, ln. 9-11, 28-44), as well as controlling plant pests, increasing plant crop yield, and improving plant health (col. 2, ln. 35-63).  Hartfeldt teaches that KT-198 and KT-19827 carry other substances while being dispersed in many directions within the plant, wherein exemplary micronutrients which may be transported include manganese and zinc (col. 5, ln. 9-37).  See also Examples A-4 to A-8.  Hartfeldt teaches treating tomato plants with KT-19827 at a rate of 1 fl. Oz. per 10 gallons, wherein the chemical treatments were made approximately every four days over a two month period (Example A-6).
Thirumalachar et al. and Hartfeldt do not explicitly disclose that the application rate of the composition is about 200 to about 1200 ml per hectare, as instantly claimed.  However, Hartfeldt teaches that the compositions introduce nutrients into the plants, and prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to determine through routine experimentation the rate of application for the compositions according to Thirumalachar et al. and Hartfeldt.  
Thirumalachar et al. and Hartfeldt also do not explicitly disclose a step of determining copper deficiency in soil in which the tomato plant is growing.
Gupta et al. teach that copper deficiency increases the incidence of disease in plants (pg. 236, last paragraph to pg. 237, first paragraph).  Gupta et al. teach that copper fertilization had decreased severity of a wide range of fungal and bacterial diseases associated by cell wall stability and lignification in plants.  The best evidence of an effect of Cu on host plant resistance to disease is when Cu is applied to soil and it depresses leaf infections, for example, powdery mildew in wheat and ergot (Claviceps sp.) in wheat, or the control of stem pathogens by foliar application of Cu.  In various studies, Cu compounds and their different combinations were found to decrease diseases like sheath blight (Rhizoctonia solani Kuhn.) in rice and bacterial canker (Clavibacter michiganensis subsp. michiganensis) in tomato (pg. 237, first paragraph).
Therefore, Gupta et al. teach that copper deficiency in soil results in increased bacterial and fungal infection in plants.  It would have been prima facie obvious for a person having ordinary skill in the art to determine copper deficiency in soil in order to determine soil that is in need of application of the compositions comprising copper.  A person having ordinary skill in the art would be motivated to apply the compositions 
Thirumalachar et al. and Hartfeldt also do not explicitly disclose treating tomato plants about 20 to about 40 days after germination, as instantly claimed.  However, Hartfeldt teaches application every four days over a two month period.  It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claim to treat tomato plants about 20 to about 40 days after germination in order to increase crop yields of the tomato plants.
Regarding instant claim 3, Thirumalachar et al. and Hartfeldt do not explicitly disclose treating tomato plants at an application rate of about 1 to about 80 g copper metal per hectare, as instantly claimed.  It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the in the instant claim to determine through routine experimentation the rate of application of copper metal per hectare sufficient for the control of pests, as well as for increasing plant crop yield, and improving plant health.
Regarding instant claim 4, Hartfeldt teaches that exemplary micronutrients that are included with the compositions include zinc and manganese (col. 5, ln. 33-36).
Regarding instant claim 5, Thirumalachar et al. and Hartfeldt both teach a tannate complex of picro cupric ammonium formate.
Regarding instant claim 6, Thirumalachar et al. teach copper sulfate being used for the formation of KT-19827 (Examples B-1 to B-4).
Regarding instant claims 7-10, Hartfeldt does not explicitly disclose the concentration of zinc or manganese, or the water-soluble compound of zinc or prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the in the instant claim to select a water-soluble zinc and manganese that is suitable for use as a micronutrient and to include it in the compositions according to Thirumalachar et al. and Hartfeldt in an amount that is effective as a micronutrient.
Regarding instant claim 11, Thirumalachar et al. teach that the surfactant is sodium lauryl sulfate.
Regarding instant claim 12, Thirumalachar et al. and Hartfeldt each teach spraying their compositions onto the plants.
Regarding instant claims 13-16, Hartfeldt teaches application every four days over a two month period (i.e., a second application).  
Regarding instant claims 17-20, Hartfeldt teaches increasing plant crop yield, and improving plant health.  Hartfeldt teaches that KT-19827 enhances the plant’s productivity, such as increasing production of tomatoes by 20-30% (col. 5, ln. 38-42).  Hartfeldt also teaches that the compositions carry nutrients and other materials while being dispersed in many directions (col. 5, ln. 20-37).
Response to Arguments
Applicant’s Remarks filed 25 November 2020 have been fully considered but they are not persuasive.  Applicant argues that it has been well established that unsubstantiated assertions cannot be used to support a rejection.  Applicant further argues that the Examiner admitted that the timing of the first application (i.e., about 20 
The examiner respectfully argues that Thirumalachar et al. teach that KT-19827 effectively controlled bacterial and fungal infection of plants by being applied either to the growing plants, the seed, or the soil.  It is apparent from Thirumalachar et al. that the treatment with KT-19827 is effective at any time during the growth of the plant that the treatment is necessary.  Also, Hartfeldt teaches treating plants with KT-19827 for the control of bacterial and fungal infections, and specifically teaches treating tomatoes every four days over a two month period.  A person having ordinary skill in the art would have been able to determine through routine experimentation the proper time to apply the compositions according to Thirumalachar et al. and Hartfeldt during the planting and/or growth of the plants in order to effectively control bacterial and fungal infection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, 14 and 23-24 of copending 14/834,623 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method comprising applying to the surface of a plant a composition comprising a copper compound, a zinc compound, a manganese compound and tannic acid.  The instant application does not explicitly claim controlling bacterial and fungal growth in the plant as recited in the reference application.  However, the instant application and the reference application are applying the same composition with the same amounts of components to plants.  This would inherently control bacterial and fungal growth on the plants being treated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant requests that this rejection be held in abeyance until allowable subject matter is found.  Therefore, the rejection is maintained.

Claims 1 and 3-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-20 of copending Application No. 16/262,532 (reference application) in view of Thirumalachar et al. (US 4,673,687) and Hartfeldt (US 6,646,000).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method comprising applying to the surface of a plant a composition comprising a copper compound, a zinc compound, a manganese compound and tannic acid.  The reference application does not explicitly claim treating a tomato plant and the instant claims do not 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant requests that this rejection be held in abeyance until allowable subject matter is found.  Therefore, the rejection is maintained.

Claims 1 and 3-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of copending Application No. 16/262,546 (reference application) in view of Thirumalachar et al. (US 4,673,687).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method comprising applying to the surface of a plant a composition comprising a copper compound, a zinc compound, a manganese compound and tannic acid.  The reference application does not explicitly claim treating a tomato plant and the instant claims do not recite treating a legume plant.  However, Thirumalachar et al. teach treating tomato plants and legumes with the tannate complex of picro cupric ammonium formate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant requests that this rejection be held in abeyance until allowable subject matter is found.  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616